         Case 1:18-cv-11190-NMG Document 37 Filed 10/03/18 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                             CIVIL ACTION NO. 1:18-cv-11190-NMG

                                             )
JAMES DICKEY,                                )
     Plaintiff,                              )
                                             )
v.                                           )
                                             )
CITY OF BOSTON, et al.                       )
      Defendants.                            )
                                             )


  OPPOSITION TO PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING
ORDER OR PRELIMINARY INJUNCTION BY DEFENDANTS CITY OF BOSTON, ED
        COBURN, MARTIN WALSH, AND WILLIAM CHRISTOPHER



       Now comes Defendants the City of Boston, Edward Coburn, Mayor Martin Walsh, and

William Christopher, collectively the “City Defendants” and hereby oppose Plaintiff James

Dickey’s (“Plaintiff” or “Dickey”) motion for temporary restraining order or preliminary

injunction. As grounds the City Defendants state:


       1) Plaintiff’s recently filed motion for a temporary restraining order or preliminary

           injunction (“TRO”) to stay the receivership of his property at 97 Mount Ida Road is

           simply another attempt to delay the legal proceedings surrounding his condemned

           property. See “procedural history” of City Defendant’s memorandum in support of

           their motion to dismiss for failure to state a claim, ECF Doc. No. 23.

       2) Plaintiff’s TRO asserts no facts on which to grant his motion, as it only repeats the

           allegations contained in the instant case’s operative complaint (ECF Doc. 1).
 Case 1:18-cv-11190-NMG Document 37 Filed 10/03/18 Page 2 of 3



3) Plaintiff has no standing to request the TRO because he claims the motion is to

   prevent the City and its employees from selling African American owned property,

   however Plaintiff is white.

4) Plaintiff is not permitted to represent East Fourth ST, LLC (the sole owner of the

   Mount Ida property) pro se, and has previously been prohibited from doing so by this

   court. See ECF Doc. 23-3.

5) Plaintiff’s TRO fails to alert the court that he has previously been warned in USDC of

   his frivolous filings. See ECF doc. 23-4, entry 19. Plaintiff has failed to follow this

   court order on numerous occasions, and there is a pending request by the City

   Defendants for an injunction to enter against Plaintiff banning him from filing in

   USDC without prior permission. See ECF doc. 23.

6) Pursuant to U.S.C. Article IV, §1, full faith and credit should be given to Judge

   Murihead’s May 25, 2018 order granting a receivership for Plaintiff’s Mount Ida

   property. Plaintiff should not be permitted to circumvent the Housing Court’s ruling

   by simply filing a TRO in USDC.

7) Counsel for the City Defendants is leaving the country today, through October 11th,

   and thus requests that if any hearing on the matter be held, it be done so after her

   return, preferably the week of October 15th or later.
          Case 1:18-cv-11190-NMG Document 37 Filed 10/03/18 Page 3 of 3



                                                Respectfully submitted,
     CERTIFICATE OF SERVICE
                                                CITY OF BOSTON, COBURN, WALSH, AND
I hereby certify that on this day, a copy of    CHRISTOPHER
this document filed through the CM/ECF
system will be sent electronically to the       Eugene O’Flaherty,
registered participants as identified on the    Corporation Counsel
Notice of Electronic Filing and mailed to
those     indicated    as     non-registered    By their attorneys,
participants, including Pro Se Plaintiff at 8
New Bridge Road, Subdbury, MA 01776.

                                                /s/ Katherine Galle______________
                                                Katherine Galle BBO # 691660
10/3/18 /s/ Katherine Galle                     Assistant Corporation Counsel
Date Katherine Galle                            City of Boston Law Department
                                                1 City Hall Plaza, Room 615
                                                Boston, MA 02201
                                                (617) 635-4097
                                                Katherine.Galle@boston.gov
